This Securities Purchase Agreement (this “Agreement”) is dated as of March 22,
2016 by and between MRI Interventions, Inc., a Delaware corporation (the
“Company”), and Brainlab AG, a German corporation (the “Purchaser”).

 

RECITALS

 

A.          In March 2013, the Company issued an amended and restated secured
note in the principal amount of $4,289,444 to the Purchaser (the “Old Note”).
The Old Note matures in April 2016, and principal and accrued interest of
approximately $740,000 under the Old Note is payable in a single installment
upon maturity.

 

B.          The desires to induce the Purchaser to further amend and restate the
Old Note.

 

C.          The Purchaser hereby agrees to amend and restate the Old Note, and
to cancel $2,289,444.44 of the principal amount of the Old Note, provided that
the Company agrees to:

 

(i) pay to the Purchaser all accrued and unpaid interest on the Old Note
described above, in the amount of $739,323.46 (the “Interest Payment”);

 

(ii) enter into a patent and technology license agreement with the Purchaser for
the development of software relating to the Company’s SmartFrame® device (the
“License Agreement”); and

 

(iii) issue to the Purchaser 3,972,410 units (“Units”), consisting of: (a) one
share of the Company’s common stock, par value $0.01 per share (the “Common
Stock”); (b) a warrant to purchase 0.40 shares of Common Stock; and (c) a
warrant to purchase 0.30 shares of Common Stock (the “Offering”).

 

C.          The Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”) and Regulation S as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act.

 

D.         Contemporaneously with the closing of the transactions contemplated
by this Agreement, the parties shall execute and deliver the following
agreements:

 

(i) the amended and restated Old Note, substantially in the form attached hereto
as Exhibit A (the “New Note”), which shall have the same terms as the Old Note,
except that: (a) the principal amount of the New Note shall be $2,000,000; (b)
the New Note shall bear interest at 5.5% per annum, compounded simply, paid in
arrears quarterly; and (c) the maturity date of the New Note shall be December
31, 2018;

 

(ii) the License Agreement, substantially in the form attached hereto as Exhibit
B; and

 

(iii) a Registration Rights Agreement, substantially in the form attached hereto
as Exhibit C (the “Registration Rights Agreement”), pursuant to which, among
other things, the Company will agree to provide certain registration rights with
respect to the Shares (defined below) and the Warrant Shares (as defined below)
under the Securities Act and the rules and regulations promulgated thereunder
and applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 



1

 

 

ARTICLE I
DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“8-K Filing” has the meaning set forth in Section 4.5.

 

“Action” means any action, suit, notice of violation, proceeding (including any
partial proceeding such as a deposition) or investigation pending or, to the
knowledge of the Company, overtly threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee, before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Agreement” has the meaning set forth in the Preamble.

 

“A Warrant” has the meaning set forth in Section 2.1.

 

“BHCA” has the meaning set forth in Section 3.1(rr).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“B Warrant” has the meaning set forth in Section 2.1.

 

“Closing” means the closing of the purchase and sale of the Units pursuant to
this Agreement.

 

“Closing Date” means April 4, 2016 or such other date as the parties may agree
provided all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2
hereof are satisfied or waived, as the case may be.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, or
such other legal counsel as may be engaged by the Company.

 



2

 

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

“Evaluation Date” has the meaning set forth in Section 3.1(t).

 

“Evercore Transfer” means the transfer, as consideration for services rendered,
by Purchaser to its financial advisor, Evercore, of the right to acquire up to
12% of the Warrant Shares issuable under each of the A Warrant and the B
Warrant.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDA” has the meaning set forth in Section 3.1(pp).

 

“FDCA” has the meaning set forth in Section 3.1(pp).

 

“Federal Reserve” has the meaning set forth in Section 3.1(rr).

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indebtedness” means: (i) any liabilities for borrowed money in excess of USD
$50,000 (which, for the avoidance of doubt, does not include trade accounts
payable); (ii) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (iii) the present
value of any lease payments in excess of USD $50,000 due under leases required
to be capitalized in accordance with GAAP.

 

“Indemnified Person” has the meaning set forth in Section 4.10(b).

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

 

“Interest Payment” has the meaning set forth in the Recitals.

 

“License Agreement” has the meaning set forth in the Recitals.

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restriction of any kind.

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, except that any of the
following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (i) effects caused by changes or circumstances affecting general
market or other conditions in the U.S. economy or which are generally applicable
to the industry in which the Company operates, provided

 

3

 

 

that such effects are not borne to a materially disproportionate degree by the
Company compared to other companies operating in the same industry as the
Company; (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Securities or other transactions contemplated by
this Agreement or the Offering; or (iii) effects caused by any event, occurrence
or condition resulting from or relating to the taking of any action in
accordance with this Agreement.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(n).

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(ss).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“OFAC” has the meaning set forth in Section 3.1(kk).

 

“Offering” has the meaning set forth in the Recitals.

 

“Old Note” has the meaning set forth in the Recitals.

 

“New Note” has the meaning set forth in the Recitals.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Product” has the meaning set forth in Section 3.1(pp).

 

“Press Release” has the meaning set forth in Section 4.5.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and/or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTCQB tiered marketplace organized
by OTC Markets Group Inc.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or overtly threatened in writing.

 

“Purchase Price” means USD $0.3246 per Unit.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.10(a).

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchaser of the Registrable Securities (as defined in the Registration Rights
Agreement).

 



4

 

 

“Regulation S” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Required Delivery Date” has the meaning set forth in Section 4.1(c).

 

“Restricted Period” has the meaning set forth in Section 3.2(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” means, collectively, the Units, the Shares, the A Warrants, the B
Warrants and the Warrant Shares underlying both the A Warrants and the B
Warrants.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” means the shares of Common Stock being acquired by the Purchaser
pursuant to this Agreement.

 

“Short Sales” include, without limitation: (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis); and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.

 

“Trading Day” means: (i) a day on which the Common Stock is listed or quoted on
its Principal Trading Market; or (ii) if the Common Stock is not listed or
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over the counter market as reported in the OTC Pink (also known as “Pink
Sheets”) by OTC Markets Group Inc. (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in clause (i) or
(ii) above, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Stock Market (any market tier) or the OTCQX or OTCQB tiered
marketplace organized by OTC Markets Group Inc., on which the Common Stock is
listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the A Warrants, the B Warrants, the Registration Rights
Agreement, the New Note, the License Agreement, the Transfer Agent Instructions
and any other documents or agreements explicitly contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer & Trust Co., the current
transfer agent of the Company, or any successor transfer agent for the Company.

 

“Unit” has the meaning set forth in the Recitals.

 



5

 

 

“USD” means United States dollars.

 

“Warrants” means, as the context requires the warrants being acquired by the
Purchaser pursuant to this Agreement, including both the A Warrant and the B
Warrant.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II
PURCHASE AND SALE

 

2.1          Closing.

 

(a)         Issuance. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue to the Purchaser: (i)
3,972,410 shares of Common Stock; (ii) one Warrant to purchase 1,588,964 Warrant
Shares (“A Warrant”); and (iii) one Warrant to purchase 1,191,723 Warrant Shares
(“B Warrant”). The A Warrants shall have an exercise price equal to USD $0.4058
per Warrant Share. The B Warrants shall have an exercise price equal to USD
$0.5275 per Warrant Share.

 

(b)         Closing. The Closing shall take place at the offices of Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC on the Closing Date or at such other
location or remotely by facsimile transmission or other electronic means as
determined by the Company.

 

2.2          Closing Deliveries.

 

(a)         On the Closing Date, the Company shall issue, deliver or cause to be
delivered to the Purchaser, the following (the “Company Deliverables”):

 

(i)         the issued and duly executed Shares and Warrants being issued to the
Purchaser at the Closing pursuant to this Agreement;

 

(ii)       the Interest Payment, in USD and in immediately available funds, by
wire transfer in accordance with the Purchaser’s written instructions;

 

(iii)       the New Note, duly executed by the Company;

 

(iv)       the License Agreement, duly executed by the Company;

 

(v)        the Registration Rights Agreement, duly executed by the Company; and

 

(vi)      a certificate of the Secretary of the Company, dated as of the Closing
Date: (a) certifying the resolutions adopted by the Board of Directors approving
the transactions contemplated by this Agreement and the other Transaction
Documents and the issuance of the Securities; and (b) certifying the current
versions of the certificate of incorporation and bylaws of the Company.

 

(b)          At or prior to the Closing, the Purchaser shall deliver or cause to
be delivered to the Company the following (the “Purchaser Deliverables”):

 

(i)         the New Note, duly executed by the Purchaser;

 

(ii)        the License Agreement, duly executed by the Purchaser; and

 

(iii)       the Registration Rights Agreement, duly executed by the Purchaser.

 



6

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof (except for the representations
and warranties that speak as of a specific date, which shall be made as of such
date), to the Purchaser:

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a) hereto. Except as disclosed in
Schedule 3.1(a) hereto, the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary, if any, free
and clear of any and all Liens, and all the issued and outstanding shares of
capital stock or comparable equity interest of each Subsidiary, if any, are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(b)          Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate of
incorporation, bylaws or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a Material Adverse Effect, and no
Proceeding has been instituted, is pending, or, to the knowledge of the Company,
has been threatened in writing in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the Warrants and the reservation for issuance and the subsequent issuance of the
Warrant Shares upon exercise of the Warrants) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which the Company is a party has been (or upon
delivery will have been) duly executed by the Company and is, or when delivered
in accordance with the terms hereof, will constitute the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares and Warrants and the reservation
for issuance and issuance of the Warrant Shares) do not and will not:
(i) conflict with or violate any provisions of the Company’s certificate of
incorporation or bylaws or otherwise result in a

 

7

 

 

violation of the organizational documents of the Company; (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract; or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws, assuming the correctness of the
representations and warranties made by the Purchaser herein), or by which any
property or asset of the Company is bound or affected, except in the case of
clauses (ii) and (iii) such as would not, individually or in the aggregate, have
a Material Adverse Effect.

 

(e)           Filings, Consents and Approvals. Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Shares
and Warrants and the reservation for issuance and issuance of the Warrant
Shares), other than: (i) the filing with the Commission of a Registration
Statement in accordance with the requirements of the Registration Rights
Agreement; (ii) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Securities and the
listing of the Shares and Warrant Shares for trading or quotation, as the case
may be, thereon in the time and manner required thereby; (iii) the filings
contemplated in Section 4.5 of this Agreement; and (iv) those that have been
made or obtained prior to the date of this Agreement (collectively, the
“Required Approvals”).

 

(f)            Issuance of the Securities. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights of stockholders. The Warrants
have been duly authorized and, when issued and paid for in accordance with the
terms of the Transaction Documents, will be duly and validly issued, free and
clear of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders. The Warrant Shares
issuable upon exercise of the Warrants have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents
and the Warrants will be duly and validly issued, fully paid and nonassessable,
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights of stockholders. Assuming the
accuracy of the representations and warranties of the Purchaser in this
Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws. As of the Closing Date, the Company shall
have reserved from its duly authorized capital stock the number of shares of
Common Stock issuable upon exercise of the Warrants (without taking into account
any limitations on the exercise of the Warrants set forth in the Warrants). The
Company shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
capital stock, solely for the purpose of effecting the exercise of the Warrants,
the number of shares of Common Stock issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).

 

(g)          Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company as of December 31, 2015 (whether then convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set

 

8

 

 

forth in Schedule 3.1(g) hereto. Except as set forth in Schedule 3.1(g), no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents that have not been effectively waived as of the Closing
Date. Except as set forth in Schedule 3.1(g), the issuance and sale of the Units
will not obligate the Company to issue shares of Common Stock or other
securities to any Person and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all applicable federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.

 

(h)          SEC Reports; Disclosure Materials. The Company has filed with the
Commission all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports” or the “Disclosure
Materials,” as context requires), on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective filing dates, or to the
extent corrected or updated by a subsequent amendment or restatement, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Each of the Material
Contracts to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any of its Subsidiaries are subject has
been filed (or incorporated by reference) as an exhibit to the SEC Reports.

 

(i)           Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
or updated by a subsequent amendment or restatement). Such financial statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries taken as a whole as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal year-end audit adjustments.

 

(j)           Material Changes. Since December 31, 2014: (i) there have been no
events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; (ii) except as disclosed in the SEC Reports, the Company has not
incurred any material liabilities (contingent or otherwise) other than:
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice; and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission; (iii) the Company has not altered materially
its method of accounting or the manner in which it keeps its accounting books
and records; (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and; (v) except as disclosed in the SEC Reports, there has not been any
material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject.

 



9

 

 

(k)          Litigation. There is no Action which: (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Securities; or (ii) except as disclosed in the
SEC Reports, would, if there were an unfavorable decision, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or executive
officer thereof, is or has within the past five years been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. To the knowledge of the
Company, within the past five years there has not been, and there is not pending
or contemplated, any investigation by the Commission involving the Company or
any current director or executive officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(l)           Employment Matters. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which would have a Material Adverse Effect. None of the Company’s or
any Subsidiary’s employees is a member of a union that relates to such
employee’s relationship with the Company or Subsidiary, and neither the Company
nor any of its Subsidiaries is a party to a collective bargaining agreement. The
Company and each Subsidiary believes that its relationship with its employees is
good. No current executive officer of the Company (as defined in Rule 501(f)
under the Securities Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. To
the knowledge of the Company, no current executive officer is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement with the Company, or any other contract or agreement
or any restrictive covenant in favor of a third party, and to the knowledge of
the Company, the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters. The Company and its Subsidiaries are in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(m)         Compliance. Neither the Company nor any of its Subsidiaries: (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived); (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company, its
Subsidiaries or their respective properties or assets; or (iii) is in violation
of, or in receipt of written notice that it is in violation of, any statute,
rule or regulation of any governmental authority or self-regulatory organization
(including the Principal Trading Market) applicable to the Company, except in
each case as would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(n)          Regulatory Permits. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have a Material Adverse Effect (“Material
Permits”). Neither the Company nor any of its Subsidiaries has received any
notice of Proceedings relating to the revocation or material adverse
modification of any such Material Permits.

 

(o)          Title to Assets. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property owned by them, if any. The
Company and its Subsidiaries have good and

 

10

 

 

marketable title to all tangible personal property owned by them that is
material to the business of the Company and its Subsidiaries, taken as whole, in
each case free and clear of all Liens except as disclosed in Schedule 3.1(o) or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
any of its Subsidiaries. Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
facilities by the Company and its Subsidiaries.

 

(p)          Patents and Trademarks. To the knowledge of the Company, the
Company and its Subsidiaries own, possess, license or have other rights to use,
all patents, patent applications, trade and service marks, trade and service
mark applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have would have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). There is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by any Person that the Company’s
business as now conducted infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of such Person. To the
knowledge of the Company, there is no existing infringement by another Person of
any of the Intellectual Property Rights that would have a Material Adverse
Effect. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to do so would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(q)          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the knowledge of the Company, will
it or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business.

 

(r)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the executive officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

(s)           Internal Accounting Controls. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability; (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(t)           Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Closing Date. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in

 

11

 

 

the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

(u)           Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.

 

(v)           Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2 of this Agreement, to
the knowledge of the Company, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Purchaser under the Transaction Documents. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Principal Trading Market.

 

(w)          Investment Company. The Company is not, and immediately after
receipt of payment for the Shares and Warrants, will not be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
The Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.

 

(x)           Registration Rights. Except in connection with the Offering, and
except as set forth in the Registration Rights Agreement and Schedule 3.1(x)
hereto, no Person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company.

 

(y)           Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the twelve (12) months preceding the date hereof, received written notice
from the Principal Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of the Principal Trading
Market. The Company is in compliance with all listing and maintenance
requirements of the Principal Trading Market on the date hereof.

 

(z)           Rights Agreements. The Company has not adopted any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

 

(aa)         Disclosure. The Company confirms that it has not provided, and to
the knowledge of the Company, none of its executive officers or directors nor
any other Person acting on its or their behalf has provided, the Purchaser or
its respective agents or counsel with any information that it

 

12

 

 

believes constitutes material, non-public information: (i) except insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information, all of which will be
disclosed by the Company in the manner contemplated by Section 4.5 hereof; or
(ii) unless the Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Purchaser will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

(bb)        No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company
nor, to the knowledge of the Company, any Person acting on its behalf has,
directly or indirectly, at any time within the past six (6) months, made any
offers or sales of any Company security or solicited any offers to buy any
Company security under circumstances that would: (i) eliminate the availability
of the exemption from registration under Regulation S under the Securities Act
in connection with the offer and sale by the Company of the Units as
contemplated hereby; or (ii) cause the Offering to be integrated with prior
offerings by the Company for purposes of any stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the securities of the Company are listed or quoted.

 

(cc)         Tax Matters. The Company and each of its Subsidiaries: (i) has
prepared and filed (or has requested valid extensions for) all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject; and (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company, except in either case where the failure
to prepare, file or pay would not have a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the Company or any of
its Subsidiaries by the taxing authority of any jurisdiction.

 

(dd)        Environmental Matters. To the knowledge of the Company, neither the
Company nor any of its Subsidiaries: (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”); (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws; (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws; or (iv) is subject
to any claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and, to the knowledge of the Company, there is no
pending investigation or investigation threatened in writing that could
reasonably be expected to lead to such a claim.

 

(ee)         Neither the Company nor, to the knowledge of the Company, any
Person acting on behalf of the Company has offered or sold any of the Units by
any form of general solicitation or general advertising (within the meaning of
the Securities Act).

 

(ff)          Purchaser Status. Upon Closing, and assuming the accuracy of the
Purchasers’ representations and warranties under this Agreement, the Company has
offered and sold the Securities only to “accredited investors” as such term is
defined pursuant to the Securities Act and Rule 501 under the Securities Act, a
sophisticated person as defined in Rule 506 under the Securities Act, a Non-U.S.
Person as defined in Regulation S, and whom is deemed not to be a U.S. person
under Rule 902(k)(2) of the Securities Act.

 



13

 

 

(gg)        Unlawful Payments. To the knowledge of the Company, none of the
Company, any of its Subsidiaries, nor any directors, executive officers,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries, has, in the course of its actions for or
on behalf of the Company: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (b) made any unlawful payments to any
foreign or domestic governmental officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds; (c) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (d) made
any other unlawful bribe, rebate, payoff, influence payment, kickback or other
material unlawful payment to any foreign or domestic government official or
employee.

 

(hh)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its SEC Reports and is not so disclosed and would
have a Material Adverse Effect.

 

(ii)           Acknowledgment Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by the Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchaser’s purchase of the Shares and
Warrants. The Company represents to the Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 

(jj)           Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has: (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities; or (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities in violation of
Regulation M under the Exchange Act.

 

(kk)         PFIC. Neither the Company nor any of its Subsidiaries is or intends
to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(ll)           OFAC. Neither the Company nor any of its Subsidiaries is, and, to
the knowledge of the Company, no director, executive officer, agent, employee,
Affiliate or other Person acting for or on behalf of the Company or any of its
Subsidiaries is, currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”). The
Company will not knowingly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

 

(mm)       No Additional Agreements. The Company does not have any agreement or
understanding with the Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 



14

 

 

(nn)        Accountants. Cherry Bekaert LLP, who will express their opinion with
respect to the audited financial statements and schedules to be included as a
part of any Registration Statement prior to the filing of any such Registration
Statement, are independent accountants as required by the Securities Act.

 

(oo)        Application of Takeover Protections. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not impose any restriction on the Purchaser, or create in any party (including
any current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.

 

(pp)        Solvency. Based on the financial condition of the Company as of the
Closing Date, and except as described in the SEC Reports, immediately after
giving effect to the transactions contemplated by this Agreement: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; and (ii)
the Company’s assets do not constitute unreasonably small capital to carry on
its business as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, consolidated and projected capital
requirements and capital availability thereof. The Company has no knowledge of
any facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date. The SEC Reports set forth as
of the date hereof all outstanding secured and unsecured Indebtedness of the
Company, or for which the Company has commitments. The Company is not in default
with respect to any Indebtedness.

 

(qq)        FDA. As to each product subject to the jurisdiction of the U.S. Food
and Drug Administration (the “FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (the “FDCA”) that is
manufactured, packaged, labeled, tested, distributed, sold, and/or marketed by
the Company (each such product, a “Product”), such Product is being
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance with all applicable requirements under the FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse Effect.
There is no pending, completed or, to the knowledge of the Company, threatened,
Action against the Company, and the Company has not received any notice, warning
letter or other communication from the FDA or any other governmental entity,
which (i) contests the premarket clearance, licensure, registration, or approval
of, the uses of, the distribution of, the manufacturing or packaging of, the
testing of, the sale of, or the labeling and promotion of any Product, (ii)
withdraws its approval of, requests the recall, suspension, or seizure of, or
withdraws or orders the withdrawal of advertising or sales promotional materials
relating to, any Product, (iii) imposes a clinical hold on any clinical
investigation by the Company, (iv) enjoins production at any facility of the
Company, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company, or (vi) otherwise alleges any violation of any such
laws, rules or regulations by the Company, and which, either individually or in
the aggregate, would have a Material Adverse Effect. The properties, business
and operations of the Company have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA. The Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to

 

15

 

 

approving or clearing for marketing any product being developed or proposed to
be developed by the Company.

 

(rr)          Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon the Purchaser’s reasonable request.

 

(ss)         Bank Holding Company Act. The Company is not subject to the Bank
Holding Company Act of 1956, as amended (the “BHCA”) and to regulation by the
Board of Governors of the Federal Reserve System (the “Federal Reserve”). The
Company does not own or control, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. The Company does
not exercise a controlling influence over the management or policies of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve.

 

(tt)          Money Laundering Laws. The operations of the Company are and have
been conducted in compliance in all material respects with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes of all jurisdictions where the Company conducts its business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending, or
to the knowledge of the Company, threatened.

 

3.2          Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants as of the date hereof and as of the Closing Date
to the Company as follows:

 

(a)          Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement by the Purchaser and performance by the
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of the Purchaser. Each
Transaction Document to which the Purchaser is a party has been duly executed by
the Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application; (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies; and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)          No Conflicts. The execution, delivery and performance by the
Purchaser of this Agreement and the other Transaction Documents to which it is a
party, and the consummation by the Purchaser of the transactions contemplated
hereby and thereby, will not: (i) if applicable, result in a violation of the
organizational documents of the Purchaser; (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Purchaser is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Purchaser, except in the case of

 

16

 

 

clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, have a material adverse
effect on the ability of the Purchaser to perform its obligations hereunder or
any of the other Transaction Documents to which the Purchaser is a party.

 

(c)          Investment Intent. The Purchaser understands that the New Note and
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law, and the Purchaser is
acquiring the New Note and the Units and, upon exercise of the Warrants, will
acquire the Warrant Shares issuable upon exercise thereof, as principal for its
own account and not with a view to, or for distributing or reselling such New
Note or Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement, the Warrant and the Registration Rights Agreement,
at all times to sell or otherwise dispose of all or any part of such Securities
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws and, provided further, however, that the
parties acknowledge that the Purchaser may, in its sole discretion, effect the
Evercore Transfer. The Purchaser is acquiring the New Note and Securities
hereunder in the ordinary course of its business. Other than the potential
Evercore Transfer, the Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the New Note or Securities (or any securities which
are derivatives thereof) to or through any person or entity. The Purchaser is
not a registered broker-dealer under Section 15 of the Exchange Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer.

 

(d)          Purchaser Status. At the time the Purchaser was offered the Units,
it was, and at the date hereof it is, and on each date on which it exercises any
Warrant it will be, an “accredited investor” as defined in Rule 501(a) under the
Securities Act. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Purchaser is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. At the time the Purchaser was offered the
Units, the Purchaser was also a Non-U.S. Person as defined in Regulation S, and
whom is deemed not to be a U.S. person under Rule 902(k)(2) of the Securities
Act. The Purchaser is not a “distributor” (as defined in Regulation S) or a
“dealer” (as defined in the Securities Act).

 

(e)          Certain Restrictions. The Purchaser has been advised and
acknowledges that: (i) the Securities have not been registered under the
Securities Act, the securities laws of any state of the United States or the
securities laws of any other country; (ii) in issuing the Securities to the
Purchaser pursuant to the terms set forth herein, the Company is relying upon
the “safe harbor” provided by Regulation S and/or on Section 4(a)(2) under the
Securities Act; (iii) it is a condition to the availability of the Regulation S
“safe harbor” that the Securities not be offered or sold in the United States or
to a U.S. person until the expiration of a period of one year following the
Closing Date; notwithstanding the foregoing, prior to the expiration of one year
after the Closing Date (the “Restricted Period”), the Securities may be offered
and sold by the holder thereof only if such offer and sale is made in compliance
with the terms of this Agreement and either: (A) if the offer or sale is within
the United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement or pursuant to
Rule 144 under the Securities Act or pursuant to an exemption from registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to other than a U.S. person.

 



17

 

 

(f)           Compliance with Laws. The Purchaser is satisfied as to the full
observance of the laws of such Purchaser’s jurisdiction in connection with the
transactions contemplated herein, including: (i) the legal requirements within
the Purchaser’s jurisdiction; (ii) foreign exchange restrictions; (iii) any
governmental or other consents that may need to be obtained; and (iv) the income
tax and other tax consequences, if any, that may be relevant to the exchange,
holding, redemption, sale or transfer of such securities. The Purchaser’s
entrance into this Agreement, the transactions contemplated herein and the
Purchaser’s continued beneficial ownership of the Securities will not violate
any applicable securities or other laws of the Purchaser’s jurisdiction.

 

(g)          Solicitation. The Purchaser is not purchasing the Securities as a
result of any directed selling efforts, advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement. The Purchaser further represents and
warrants that it is not acquiring the Securities for the account or benefit of
any U.S. person, nor is the undersigned a U.S. person who is purchasing the
Securities in a transaction with the present intention of dividing its
participation in the Company with others, or reselling or otherwise
participating, directly or indirectly, in a distribution of the Securities, and
the undersigned shall not make any sale, transfer, or other disposition of the
Securities in violation of the Securities Act or the general rules and
regulations promulgated thereunder by the Commission.

 

(h)          Access to Information. The Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded:
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the Offering and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Purchaser or its representatives shall modify, amend or affect
the Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. The Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Securities. The Purchaser has received no
representations or warranties from the Company, its employees, agents or
attorneys in making this investment decision other than as set forth in this
Agreement.

 

(i)           Certain Trading Activities. Other than consummating the
transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the time that the Purchaser was first contacted by
the Company or any other Person regarding the specific investment contemplated
hereby. Other than to other Persons party to this Agreement, the Purchaser has
maintained the confidentiality of all disclosures made to it in connection with
this transaction, including the existence and terms of this transaction. Other
than to other Persons party to this Agreement, the Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

(j)           Brokers and Finders. Other than Purchaser’s obligations to its
financial advisor, Evercore, as to which Purchaser shall be solely liable, no
Person will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or the

 

18

 

 

Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser.

 

(k)           Independent Investment Decision. The Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and the Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. The Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

(l)            Reliance on Exemptions. The Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of the Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.

 

(m)          Transfer or Resale. The Purchaser understands that except as
provided in the Registration Rights Agreement and Section 4.1(b) hereof: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless: (A) subsequently registered thereunder; or (B) other than in
connection with the Evercore Transfer, the Purchaser shall have delivered to the
Company (if requested by the Company) an opinion of counsel to the Purchaser, in
a form reasonably acceptable to the Company, to the effect that such Securities
to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration; (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC promulgated thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.

 

(n)           No Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the Offering.

 

(o)          Tax Matters. The Purchaser has reviewed with its own tax advisors
the U.S. federal, state, local and foreign tax consequences of this investment
and the transaction contemplated by this Agreement. The Purchaser understands
that it (and not the Company) shall be responsible for its own tax liability
that may arise as a result of the Offering and the transactions contemplated by
this Agreement.

 

(p)          Disqualification Events. None of the Purchaser, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Purchaser participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the
Purchaser in any capacity at the time of sale (each, a “Purchaser Covered
Person”) is subject to any of the “Bad Actor” disqualifications described in
Rule

 

19

 

 

506(d)(1)(i) to (viii) under the Securities Act, except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Purchaser has exercised
reasonable care to determine whether any Purchaser Covered Person is subject to
a Disqualification Event.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)          Compliance with Laws. Notwithstanding any other provision of this
Article IV, the Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than:
(i) pursuant to an effective registration statement; (ii) to the Company;
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule);
(iv) the Evercore Transfer or (v) in connection with a bona fide pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of such transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement and shall have the rights of the Purchaser under this Agreement
and the Registration Rights Agreement with respect to such transferred
Securities.

 

(b)          Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(c):

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



20

 

 

The Company acknowledges and agrees that the Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but the Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. The Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between the Purchaser and its pledgee or secured party. At the
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including the
preparation and filing of any required prospectus supplement under Rule 424(b)
under the Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder. The Purchaser
acknowledges and agrees that, except as otherwise provided in Section 4.1(c),
any Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this
Section 4.1(b) and be subject to the restrictions on transfer set forth in
Section 4.1(a).

 

(c)          Removal of Legends. The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue or caused to be issued a
certificate without such legend or any other legend to the holder of the
applicable Securities upon which it is stamped, if: (i) such Securities are
registered for resale under the Securities Act (provided that, if the Purchaser
is selling pursuant to the Registration Statement, the Purchaser agrees to only
sell such Securities during such time that such registration statement is
effective and not withdrawn or suspended, and only as permitted by such
registration statement); (ii) such Securities are sold or transferred pursuant
to Rule 144 (if the transferor is not an Affiliate of the Company); (iii) if
such Securities are eligible to be sold, assigned or transferred under Rule 144
(provided that the Purchaser provides the Company with reasonable assurances
that such Securities are eligible for sale, assignment or transfer under Rule
144 which shall not include an opinion of counsel); (iv) in connection with a
sale, assignment or other transfer (other than under Rule 144), provided that
the Purchaser provides the Company with an opinion of counsel to the Purchaser,
in a form reasonably acceptable to the Company, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the Securities Act; or (v) if such legend is not
required under applicable requirements of the Securities Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the Commission). The Company shall cause its counsel to issue any legal opinion
(including, without limitation, the opinion referred to in the Transfer Agent
Instructions) to the Company’s transfer agent on each Effective Date and in
connection with any sale or transfer pursuant to Rule 144 in compliance with
this Section 4.1(c). Any fees (with respect to the Transfer Agent, Company
Counsel or otherwise) associated with the removal of such legend shall be borne
by the Company. Following the Effective Date, or at such earlier time as a
legend is no longer required for certain Securities, the Company will no later
than three Trading Days following the delivery by the Purchaser: (i) to the
Transfer Agent (with notice to the Company) of a legended certificate
representing Shares or Warrant Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer); or (ii) to the Company of an Exercise Notice in the manner
stated in the Warrants to effect the exercise of such Warrant in accordance with
its terms, and any other documents required by Section 4.1(a), deliver or cause
to be delivered to the Purchaser either: (A) provided that the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, credit the
aggregate number of shares of Common Stock to which the Purchaser shall be
entitled to the Purchaser’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system; or (B) if the Transfer Agent is not
participating in the DTC Fast

 

21

 

 

Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to the Purchaser, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
the Purchaser or its designee (the date by which such credit is so required to
be made to the balance account of the Purchaser’s or the Purchaser’s nominee
with DTC or such certificate is required to be delivered to the Purchaser
pursuant to the foregoing is referred to herein as the “Required Delivery
Date”). The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1. Notwithstanding any of the foregoing to the contrary,
certificates for Shares or Warrant Shares subject to legend removal hereunder
shall, upon the Purchaser’s request, be transmitted by the Transfer Agent to the
Purchaser by crediting the applicable balance account at the Depository Trust
Company as directed by the Purchaser.

 

(d)          Acknowledgement. The Purchaser hereby acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, the Purchaser hereunder may sell the Shares and Warrant Shares in
accordance with the plan of distribution contained in the Registration Statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available or unless the
Securities are sold pursuant to Rule 144. The Purchaser agrees that if it is
notified by the Company in writing at any time that the Registration Statement
registering the resale of the Shares or the Warrant Shares is not effective or
that the prospectus included in such Registration Statement no longer complies
with the requirements of Section 10 of the Securities Act, the Purchaser will
refrain from selling such Shares and Warrant Shares until such time as the
Purchaser is notified by the Company that such Registration Statement is
effective or such prospectus is compliant with Section 10 of the Securities Act,
unless the Purchaser is able to, and does, sell such Shares or Warrant Shares
pursuant to an available exemption from the registration requirements of
Section 5 of the Securities Act. Both the Company and its Transfer Agent, and
their respective directors, officers, employees and agents, may rely on this
Section 4.1(d) and the Purchaser will indemnify and hold harmless each of such
persons from any breaches or violations of this Section 4.1(d).

 

4.2           Reservation of Common Stock. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the number of shares of Common Stock
issuable upon exercise of the Warrants issued at the Closing (without taking
into account any limitations on exercise of the Warrants set forth in the
Warrants).

 

4.3           Furnishing of Information. In order to enable the Purchaser to
sell the Securities under Rule 144, until the earlier of: (i) one year from the
Closing Date; or (ii) the occurrence of a Fundamental Transaction (as defined in
the Warrant) pursuant to which the Company is no longer a reporting company
under the Exchange Act, the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. Except as set forth in
clause (ii) above, during such period, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchaser and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchaser to sell the Securities under Rule
144.

 

4.4           No Integration. The Company shall not, and shall use its
reasonable best efforts to ensure that no Affiliate of the Company shall, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchaser, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 



22

 

 

4.5           Securities Laws Disclosure; Publicity. The Company shall issue a
press release disclosing the material terms of the transactions contemplated
hereby (the “Press Release”) no later than 9:00 A.M., New York City time, on the
Trading Day immediately following the date of this Agreement. In addition, the
Company shall file a Current Report on Form 8-K (the “8-K Filing”) with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K this Agreement, the form of the A
and B Warrants and the Registration Rights Agreement) on or before the fourth
Business Day following the date hereof. From and after the issuance of the Press
Release, the Purchaser shall be in possession of no material, non-public
information received from the Company, any Subsidiary or any of their respective
officers, directors, employees or agents, that is not disclosed in the Press
Release unless the Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information, which written agreement shall
survive the execution of this Agreement and the Closing.

 

4.6           Confidentiality. The Purchaser covenants that, until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.5: (i) the Purchaser shall maintain the
confidentiality of all disclosures made to it in connection with this
transaction, including the existence and terms of this transaction and the
information included in the Transaction Documents; and (ii) neither the
Purchaser nor any Person acting on its behalf or pursuant to any understanding
with it shall engage in any purchase or sale of securities of the Company
(including Short Sales).

 

4.7           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the
Purchaser is an “acquiring person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and the Purchaser.

 

4.8           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf, will provide the Purchaser or its agents
or counsel with any information regarding the Company that the Company believes
constitutes material non-public information without the express written consent
of the Purchaser, unless prior thereto the Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

4.9           Evercore Transfer. Upon written notice from Purchaser to the
Company, following the date hereof, of the Purchaser’s decision, in its sole
discretion, to effect the Evercore Transfer specifying the number of Warrant
Shares from each of the A Warrant and the B Warrant to be transferred to
Evercore, the Company shall cancel the A Warrant and the B Warrant and replace
each of the A Warrant and the B Warrant with two separate new A Warrants and B
Warrants, one issued to Evercore for the specified number of Warrant Shares
being transferred and one to the Purchaser for the remaining number of Warrant
Shares, in each case on the identical terms to the A Warrant and the B Warrant,
provided that Evercore represents and warrants that it: (i) is an “accredited
investor” as defined in Rule 501(a) under the Securities Act, a sophisticated
person as defined in Rule 506 under the Securities Act, and/or a Non-U.S. Person
as defined in Regulation S, deemed not to be a U.S. person under Rule 902(k)(2)
of the Securities Act as well; and (ii) is not acquiring the securities
transferred to it by the Purchaser for the account or benefit of any U.S.
person, nor is the undersigned a U.S. person who is purchasing the Securities in
a transaction with the present intention of dividing its participation in the
Company with others, or reselling or otherwise participating, directly or
indirectly, in a distribution of the securities; and (iii) will not make

 

23

 

 

any sale, transfer, or other disposition of the securities in violation of the
Securities Act or the general rules and regulations promulgated thereunder by
the Commission. Purchaser represents and warrants that it has not engaged in any
form of general solicitation or general advertising (within the meaning of the
Securities Act) in connection with the Evercore Transfer. To the extent
necessary in connection with the Evercore Transfer, the Company agrees to use
commercially reasonable efforts to provide Evercore with information reasonably
requested, provided such information is (x) not material, non-public
information, as defined in Rule 10b5-1 of the Exchange Act and (y) necessary for
Evercore to satisfy its obligations under applicable “know your customer”
regulations.

 

4.10        Indemnification of Purchaser.

 

(a)           Subject to the provisions of this Section 4.10, the Company will
indemnify and hold the Purchaser, the Purchaser’s directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”), harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to: (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents; or (b) any action instituted against the
Purchaser in any capacity, or any other Purchaser Party, by any stockholder of
the Company who is not an Affiliate of the Purchaser, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of the Purchaser’s representations, warranties or covenants
under any of the Transaction Documents or any agreements or understandings the
Purchaser may have with any such stockholder or any violations by the Purchaser
of any applicable laws or any conduct by the Purchaser which constitutes fraud,
gross negligence, willful misconduct or malfeasance).

 

(b)           Promptly after receipt by any Purchaser Party (the “Indemnified
Person”) of notice of any demand, claim or circumstances which would or might
give rise to a claim or the commencement of any action, proceeding or
investigation in respect of which indemnity may be sought pursuant to this
Section 4.10, such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses relating to such action,
proceeding or investigation; provided, however, that the failure of any
Indemnified Person so to notify the Company shall not relieve the Company of its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not

 

24

 

 

effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
arising out of such proceeding.

 

4.11        Principal Trading Market Listing. If necessary, the Company shall
prepare and file with the Principal Trading Market, in the time and manner
required by such Principal Trading Market, an additional shares listing
application covering all of the Shares and Warrant Shares and shall use its
commercially reasonable efforts to take all steps necessary to cause all of the
Shares and Warrant Shares to be approved for listing or quotation on the
Principal Trading Market as promptly as possible thereafter.

 

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING

 

5.1          Conditions Precedent to the Obligations of the Purchaser to Close.
The obligation of the Purchaser to acquire Units at the Closing is subject to
the fulfillment, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by the Purchaser:

 

(a)           Representations and Warranties. The representations and warranties
made by the Company in Section 3.1 shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, except for such
representations and warranties that speak as of a specific date.

 

(b)           Performance. The Company shall have performed, satisfied and
complied in all material respects with any and all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by it at or prior to the Closing.

 

(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)           No Suspensions of Trading in Common Stock. The Common Stock:
(i) shall be designated for listing or quotation on the Principal Trading
Market; and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either: (A) in writing by the
Commission or the Principal Trading Market; or (B) by falling below any minimum
listing maintenance requirements of the Principal Trading Market.

 

(e)           Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

5.2          Conditions Precedent to the Obligations of the Company to Close.
The Company’s obligation to sell and issue the Units at the Closing to the
Purchaser is subject to the fulfillment on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:

 

(a)           Representations and Warranties. The representations and warranties
made by the Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, except for
representations and warranties that speak as of a specific date.

 



25

 

 

(b)          Performance. The Purchaser shall have performed, satisfied and
complied in all material respects with any and all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Purchaser at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Purchaser Deliverables. The Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

ARTICLE VI
MISCELLANEOUS

 

6.1          Fees and Expenses. The Company and the Purchaser shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Units to
the Purchaser.

 

6.2          Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchaser will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 5:00 P.M., New York City
time, on a Trading Day; (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 6.3 on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Trading Day; (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified; or (d) upon actual receipt by
the party to whom such notice is required to be given, if such notice or
communication is delivered via electronic mail or any other method not
identified in the preceding clauses (a) – (c). The address for such notices and
communications shall be as follows:

 



If to the Company:   MRI Interventions, Inc.     5 Musick     Irvine, CA 92618  
  Telephone No.: (949) 900-6833     Facsimile No.: (949) 900-6834     Attention:
Harold A. Hurwitz, Chief Financial Officer



 



26

 

 



With a copy to:   Baker, Donelson, Bearman, Caldwell & Berkowitz, PC     165
Madison Avenue, Suite 2000     Memphis, TN  38103     Telephone No.: (901)
526-2000     Facsimile No.:  (901) 577-4234     Attention: Richard F. Mattern,
Esq.



 



If to the Purchaser:   Brainlab AG     Kapellenstraβe 12     85622 Feldkirchen,
Germany     Facsimile No: +49 89 99 15 68 33;     Attention: Joseph Doyle, Chief
Financial Officer



 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4          Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Purchaser at the time of the amendment, or, in the case of a waiver, by the
party against whom enforcement of any such waiver provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

6.5          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any other Transaction
Documents.

 

6.6          Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchaser at that time, except in the event of a merger or in connection with
another entity acquiring all or substantially all of the Company’s assets. The
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom the Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of this Agreement that apply to the “Purchaser.”

 

6.7          No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except each Purchaser Party is an intended third party
beneficiary of Section 4.10.

 

6.8          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretation, enforcement and
defense of the

 

27

 

 

transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the New York Courts. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.9           Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities pursuant to the Closing.

 

6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligation within the period therein provided, then the
Purchaser may, in its sole discretion, rescind or withdraw any such notice,
demand or election in whole or in part, without prejudice to its future actions
and rights, upon written notice to the Company prior to the Company’s
performance of the related obligation.

 

6.13         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or

 

28

 

 

instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities. If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.14         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.15         Payment Set Aside. To the extent that the Company makes a payment
or payments to the Purchaser pursuant to any Transaction Document or the
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

29

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date first indicated above.



        MRI Interventions, Inc.         By:  /s/  Francis P. Grillo   Name: 
 Francis P. Grillo   Title:   President, CEO  





        BRAINLAB AG         By:   /s/  Joseph Doyle   Name:   Joseph Doyle  
Title:   CFO  

 



[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 



30



 